             Case 1:19-cv-12337-ADB Document 33 Filed 12/30/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                   )
MANTEJ SINGH,                                      )
                                                   )
                 Plaintiff-Petitioner,             )
                                                   )       No. 1:19-cv-12337-ADB
                                                   )
        v.                                         )
                                                   )       NOTICE TO THE COURT
JOSEPH MCDONALD, JR., et al.,                      )
                                                   )
                 Defendants-Respondents.           )
                                                   )
                                                   )
                                                   )
                                                   )


                    NOTICE TO COURT REGARDING PETITIONER’S
                    MEMBERSHIP IN NINTH CIRCUIT CLASS ACTION


        As this Court is aware, Petitioner has filed an I-360 Petition for Special Immigrant

Juvenile Status. The United States Citizenship and Immigration Services (“USCIS”) has issued a

receipt for this pending application. ​See​ ​Exhibit A​. As such, Mantej has been recognized as a

member of the class as part of litigation in the Northern District of the Federal District Court of

California encompassing individuals between the ages of eighteen and twenty-one with special

findings issued in California at various stages of the adjudication and removal process. ​J.L., et

al., v. KENNETH T. CUCCINELLI, Director, U.S. Citizenship and Immigration Services​, ​et al​.,

Civil Action No. 15:18-cv-04914-NC. Mantej has been notified by the Office of Immigration

Litigation of his membership in the ​J.L.​ class. ​See​ ​Exhibit B​.




                                                       1
          Case 1:19-cv-12337-ADB Document 33 Filed 12/30/19 Page 2 of 3



       Pursuant to the Court’s order in ​J.L.​ for Class Members previously in Removal

Proceedings and with a motion to reopen pending before the requisite administrative body, the

Office of Immigration Litigation (“OIL”) must: “(1) ask that Immigration and Customs

Enforcement (ICE) [to] join or not oppose [a] . . .motion [to reopen]. [and] (2) within five (5)

business days of being informed of such order by Class Counsel, USCIS shall request that ICE

refrain from executing the removal order.” ​See​ ​Exhibit C​, Class Notification at 4.

       Plaintiff-Petitioner is currently awaiting a response from ICE with regard to its position

on his pending motion to reopen and whether they will join the motion as they are required to

consider under the Northern District of California’s order in this matter. Furthermore, we are

also awaiting ICE’s decision whether Matej’s removal will be delayed in light of the order in ​J.L.

and his membership in the relevant class.



                       Respectfully submitted this 30th day of December 2019,


                                                        /s/ Kerry E. Doyle
                                                        Kerry E. Doyle, BBO #565648
                                                        Graves & Doyle
                                                        100 State Street, 9​th​ Floor
                                                        Boston, MA 02109
                                                        Ph: (617) 542-6400
                                                        Fax: (617) 542-6411
                                                        kdoyle@gravesanddoyle.com


                                                        ​/s/Paul B. GROTAS
                                                         Paul Grotas, Esq.
                                                         The Grotas Firm, P.C.
                                                         450 7th Avenue, Suite 2303
                                                         New York, NY 10123
                                                         Tel:917-436-4444
                                                         Paul@grotaslaw.com
                                                        Pro Hac Vice


                                                  2
        Case 1:19-cv-12337-ADB Document 33 Filed 12/30/19 Page 3 of 3




                                                    and
                                                    ​ /s/ Anthony Drago, Jr.
                                                     Anthony Drago, Jr.
                                                     Anthony Drago, Jr., P.C.
                                                     35 India St.
                                                     Boston, MA 02110
                                                     Tel: 617-357-0400
                                                     Anthony@adragopc.com


                              CERTIFICATE OF SERVICE

The undersigned hereby certifies that on December 30, 2019, a true and correct copy of the
Petitioner’s Opposition to Respondent’s Motion to Dismiss Petition was filed through the
Electronic Case Filing (ECF) system and will be served on this day to counsel for
Respondent via transmission of Notices of Electronic Filing generated by the ECF system.

                                    /s/ Kerry E. Doyle
                                   Kerry E. Doyle, BBO # 565648
                                   Counsel for Petitioner




                                              3
